NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WARREN PINK, DOC #T44131,                )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D18-28
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Michelle Sisco,
Judge.

Warren Pink, pro se.



PER CURIAM.


              Affirmed.



VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.